DETAILED ACTION

Drawings
The replacement drawings for fig. 3a were received on 6/01/2021.  These drawings are acceptable and hereby entered.

Response to Arguments
Applicant’s arguments and amendments, filed 6/1/2021, with respect to the rejection of claim 3 and 13 under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of claims 3 and 13  has been withdrawn. 
Applicant’s arguments and amendments, filed 6/1/2021, with respect to previous  rejection claims 1-12 and 14-20 under 35 USC § 103 have been fully have been fully considered and are persuasive.  The previous  rejection claims 1-12 and 14-20 under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 9-12, and 14-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 3, and 22 requires a plurality of metal wires which have been bended and welded to form a grid portion of a sports headgear, wherein a wire of the plurality of metal wires is a contour wire that comprises an outer rim of the face guard or a part of the outer rim of the face guard, the wire configured to be in contact with a surface part of the sports headgear to which the face guard is attached, the wire having a cross-section as recited in independent claim 1. 
Claims 9-12, 14-20 and 23 requires an interconnected double bar wire assembly comprising a first tapered wire having a base end and a tip end and a second wire element extending along the first tapered wire and directly connected to the first tapered wire along a common plane wherein the cross section of the first tapered wire comprises a cross section as recited in claim 9.
Claim 21 requires a first tapered wire having a base end and a tip end and a second wire element extending along and adjacent to the first tapered wire; wherein the second wire element of the interconnected wire assembly comprises a second tapered 
While the best prior art US Patent 5,129,108 to Copeland (hereinafter “Copeland”) does teach the wire having a cross-section comprising: a first longest dimension, the first longest dimension of the cross-section of the wire being in a direction of a major axis of the wire; a second longest dimension, the second longest dimension of the cross-section of the wire being in a direction that is perpendicular to the major axis of the wire, the second longest dimension being less than the first longest dimension; wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2; wherein the surface of the wire, when divided into two part surfaces by a straight line crossing the end points of the second longest dimension, comprises: a first tapered surface and a second base surface, the first tapered surface having a larger area than the second surface and comprising a tip end with an end point of the first longest dimension, Copeland does not teach or disclose the above features of independent claims 1, 9 and 21. Modification of the cited references to include, among other features, the recited limitations of claims 1, 9 and 21 would be hindsight reconstruction based on applications disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732